COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-431-CV





JAMES SCHULL	APPELLANT



V.



SEAHORSE POOLS AND SPAS	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

This attempted appeal arises from a lawsuit originally filed in small claims court in July 2008.  The justice of the peace rendered a judgment against appellant, James Schull.  The decision was appealed to the county court at law for a trial de novo.  
See
 Tex. Gov’t Code Ann. § 28.053(b) (Vernon Supp. 2009).  The county court at law judge likewise found in favor of appellee, Seahorse Pools and Spas, and entered a judgment against Schull.  Schull responded by filing this appeal complaining of the county court at law’s judgment.

In July 2008, at the time the underlying case was filed, there was no statutory provision extending our appellate jurisdiction to suits originating in small claims court.  
See
 Act of May 17, 1985, 69th Leg., R.S., ch. 480, § 1, 1985 Tex. Gen. Laws 1721, 1816 (amended 2009) 
(current version at Tex. Gov’t Code Ann. § 28.053(d) (Vernon Supp. 2009)) (amending government code effective September 1, 2009, to confer jurisdiction on an appellate court to review a county court at law’s judgment following a de novo appeal from small claims court).  Therefore, applying the prior version of section 28.053(d) of the Texas Government Code, which was in effect at the time the underlying case was filed, we lack jurisdiction to consider the merits of Schull’s appeal because the case was originally filed in small claims court.  
See Sultan v. Mathew
, 178 S.W.3d 747, 749–50 (Tex. 2005) (“[W]e conclude that by declaring in section 28.053(d) that the ‘judgment of the county court or county court at law is final,’ the Legislature intended to prohibit appeals to the courts of appeals.”).







Accordingly, we grant Seahorse Pools and Spas’s motion to dismiss this appeal for want of jurisdiction.  
See id.
 at 752–53; 
Evans v. Tal Indus., Inc.
, No. 02-08-00320-CV, 2008 WL 4938093, at *1 (Tex. App.—Fort Worth Nov. 20, 2008, no pet.) (mem. op.).



SUE WALKER

JUSTICE



PANEL: WALKER, MCCOY, and MEIER, JJ.



DELIVERED: January 21, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.